Citation Nr: 9918804	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  97-10 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.  He died on February [redacted] 1996.  The appellant 
is the widow of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the appellant had an accrued benefits 
claim pending when this case was forwarded to the Board for a 
disposition on the appealed issues.  No action has been taken 
by the RO with regard to adjudicating this claim.  As the 
stay on these types of claims has now been lifted, see Jones 
v. West, 136 F.3d 1296 (Fed. Cir. 1998) (U. S. Court of 
Appeals for the Federal Circuit held that in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must either have had a claim pending at the time of 
his death for such benefits or else be entitled to them under 
an existing rating or decision), this claim is referred to 
the RO for appropriate development and adjudication.


FINDINGS OF FACT

1.  The veteran served on active duty from November 1963 to 
November 1965.

2.  Service personnel records in the file reflect that the 
veteran had active service in the Republic of Vietnam during 
the Vietnam era.

3.  The veteran's service medical records are entirely 
negative for complaints, treatment or diagnosis of any 
carcinomas of the skin or other organ.  Further, there is no 
evidence of any complaints/treatment/abnormalities of the 
skin or mental state noted in service.

4.  The veteran died in February 1996 due to a self-inflicted 
gunshot wound to the head.

5.  At the time of his death, the veteran did not have a 
disability recognized by VA as causally related to any skin 
or psychiatric disorders.

6.  The appellant has presented no competent medical evidence 
linking the cause of the veteran's death to any incident or 
event or military service, to include exposure to herbicide 
agents (Agent Orange).

7.  The veteran was honorably discharged from service in 
November 1965, but he did not have a permanent total service-
connected disability during his lifetime and it is not 
established that his death was due to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Legal entitlement to Survivors'/Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, is not established.  38 U.S.C.A. §§ 3501, 3510 (West 
1991); 38 C.F.R. §§ 3.807, 21.3021 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of the Veteran's Death

Law and Regulations Governing Well-Grounded Claims

The initial step in adjudication of claims and appeals is to 
determine whether a claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is related to an 
event or incident of service.  It requires evidence relevant 
to the requirements for service connection and of sufficient 
weight to make the claim plausible and capable of 
substantiation.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The kind of 
evidence needed to make a claim well grounded depends upon 
the types of issues presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  For some factual issues, 
competent lay evidence may be sufficient; however, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Grottveit, 5 Vet. App. 91, 93.

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1998).  The service-connected disability will be considered 
as the principal cause of death when such disability, singly 
or jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  It is not sufficient to show that the 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Id.

Law and Regulations Pertaining to Herbicide (Agent Orange) 
Exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  38 U.S.C.A. § 1116 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.309(e) (1998).  The specified 
diseases are chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
Porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  The term "soft-
tissue sarcoma" includes the following:  Adult fibrosarcoma; 
dermatofibrosarcoma protuberans; malignant fibrous 
histiocytoma; liposarcoma; leiomyosarcoma; epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymona; angiosarcoma; proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma; malignant giant cell 
tumor of tendon sheath; malignant schwannoma; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and, malignant 
ganglioneuroma.  Id.

If a veteran who served in Vietnam during the Vietnam era 
develops a disease listed as associated with Agent Orange 
exposure, exposure to Agent Orange will be presumed unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6) (iii).  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  Id.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  Id.

In addition, presumptive service connection for the diseases 
listed under 38 C.F.R. § 3.309(e) requires that such diseases 
shall have become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6) (ii) as amended by 61 Fed. Reg. No. 
217, 57586-57589.  The presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for any 
condition other than those for which the Secretary has 
specifically determined that a presumption of service 
connection is warranted.  See National Academy of Sciences 
report, "Veterans and Agent Orange:  Update 1996," dated 
March 14, 1996.

Analysis

The veteran expired on February [redacted] 1996; the cause of death, 
as noted on the Certificate of Death was severe cranial-
cerebral trauma caused by a gunshot wound.  From the evidence 
in the file, it appears that the veteran took his own life.  
The death certificate does not list any conditions as being 
due to or the consequence of the veteran's death by suicide.  
The appellant contends, in substance, that the veteran 
developed a skin disorder in the years after service due to 
being exposed to Agent Orange during service, and that as a 
result, he grew more and more despondent and decided to take 
his own life rather than live with his condition.

Service personnel records reflect that the veteran was 
stationed in Vietnam during the war.  However, his service 
medical records are entirely negative for complaints, 
treatment or diagnosis of any carcinomas of the skin or other 
organ.  Further, there is no evidence of any 
complaints/treatment/abnormalities of the skin or mental 
state noted in service.  The veteran was noted to be 
physically and mentally normal on preinduction examination in 
January 1962, on induction examination in November 1963, and 
upon discharge in October 1965.  Other than dental treatment, 
the only conditions for which the veteran sought treatment 
for in service were for burning in the right eye, a bump on 
the left foot, and sinus congestion/headache.  The evidence 
from the postservice period reflects a history of a skin 
condition diagnosed as actinic keratosis first diagnosed in 
1994, nearly 30 years after service, and a psychiatric 
condition diagnosed as major depression, which also is shown 
to have been first treated and diagnosed in 1994.  In 
addition, the evidence reflects that the veteran was 
diagnosed with herpes in April 1994 by laboratory testing.  
None of the medical records from the postservice period 
reflect any physician's diagnosis or commentary relating one 
of the aforementioned conditions to an incident or event of 
the veteran's military service.  Regarding the depressive 
disorder, these medical records reflect a history of onset 
depression in approximately 1992 when the veteran began 
experiencing difficulties managing his construction business.  
The record also reflects that the veteran participated in the 
privately funded "Agent Orange Veteran Payment Program," in 
the early 1990s, but he was denied benefits under that 
program on the basis that he was not considered at that time 
to be totally disabled.

On the basis of the relevant facts in this case, the Board 
concludes the appellant's claim of service connection for the 
cause of the veteran's death is not well grounded.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995) (where determinative 
issue involves either medical etiology or medical diagnosis, 
competent medical evidence is required to fulfill well-
grounded-claim requirements for veterans benefits).  There is 
no competent medical evidence of record which supports an 
etiological relationship between any condition the veteran 
was treated for in service and the subsequent development of 
a skin disorder diagnosed as keratosis or a mental disorder 
diagnosed as major depression many years after service.  In 
summary, no medical evidence of record links either condition 
to any event or etiology of service, or for that matter, to 
the cause of the veteran's death by suicide in February 1996.  
See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996) (with 
respect to medical nexus for well groundedness, the claimant 
must supply objective medical evidence to support claim); cf. 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (presentation of 
well-grounded claim triggers necessity to seek medical 
evidence to verify or not verify claim provided, medical 
evidence already of record supports claim on the nexus 
question).

Service records confirm that the veteran was in Vietnam 
during the war period.  However, the Board notes that actinic 
keratosis is not among the diseases for which service 
connection may be presumed under section 1116 of title 38, 
nor is this skin disorder among the list of diseases 
associated with exposure to Agent Orange found under 
38 C.F.R. § 3.309(e).  Consequently, the application of the 
pertinent legal authority does not permit the grant of 
service connection for actinic keratosis on a presumptive 
basis since there is no regulatory presumption of a 
connection between herbicide exposure and this type of skin 
disease.  Further, application of 38 U.S.C.A. § 1154(b) (West 
1991) is not germane to this case as a factual matter 
involving any events or incidents of the veteran's military 
experiences in Vietnam is not in dispute.  As the veteran did 
not have one of the enumerated Agent Orange-presumptive 
diseases, service connection is not warranted.

The appellant's assertions of medical causation concerning 
the circumstances of her husband's death vis-à-vis relating 
it to service are not probative because lay persons are not 
competent to offer medical opinions.  Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit, 5 Vet. App. 91 (1993); Espiritu, 
2 Vet. App. 492 (1992).  Consequently, the claim is not well 
grounded.  Caluza, 7 Vet. App. 498, 506 (1995).
Where the appellant has not met this burden, the VA has no 
further duty to assist her in developing facts pertinent to 
her claim, including no duty to solicit a medical opinion.  
38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his or her application.  This obligation depends 
on the particular facts of the case and the extent to which 
the claimant has been advised of the evidence necessary to 
well ground a claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the Board finds that VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete her application for VA benefits.  
Nothing in the record suggests the existence of evidence that 
might well ground this claim.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained) and Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA "duty" is just what it states, a duty 
to assist, not a duty to prove a claim).  It is not shown nor 
contended that additional relevant evidence exists that would 
serve to well ground this claim.

Accordingly, the Board must deny the appellant's claim of 
service connection for the cause of the veteran's death as 
not well grounded.

II.  Basic Eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code

For the purposes of educational assistance under 38 U.S.C. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met: 
(1) The veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability.  
See 38 C.F.R. § 3.807(a) (1998); see also 38 U.S.C.A. 
§§ 3501, 3510 (West 1991) and 38 C.F.R. § 21.3021 (1998).  As 
none of these conditions are applicable to the facts in this 
case, the Board must deny the appellant's claim for these 
benefits.  Review of the record discloses that the veteran 
was honorably discharged from service in November 1965, but 
he did not have a permanent total service-connected 
disability during his lifetime and it is not established that 
his death was due to a service-connected disability.  Hence, 
none of the basic eligibility requirements for Chapter 35 
educational assistance benefits are met.

The Board is bound by the regulations of the Department.  
38 U.S.C.A. § 7104(c) (West 1991).  Thus, for the reasons 
stated above, the Board has no legal authority to grant 
educational assistance benefits under Chapter 35.  Where the 
law and not the evidence is dispositive of the issue before 
the Board, the claim is denied because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Walker v. Brown, 8 Vet. App. 356 (1995) (in statutory 
interpretation, if the plain meaning of a statute is 
discernible, that plain meaning must be given effect) and 
Tallman v. Brown, 7 Vet. App. 453, 464-65 (1995) (regulatory 
provisions entitled to deference if not in conflict with 
statute).  Accordingly, the appeal as to this issue must 
fail.

ORDER

The appellant having failed to submit a well-grounded claim, 
entitlement to service connection for the cause of the 
veteran's death is denied.

Basic eligibility for Survivors'/Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, is not established; the appellant's claim for these 
benefits is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

